Title: Thomas Jefferson’s Notes on Thermometer Calibration, [ca. 21–22 January 1820]
From: Jefferson, Thomas
To: 


					
						
							
								ca. 21–22 Jan. 1820
							
						
					
					
					
						
							mercury zero correctd
							
								Metallic
							
						
						
							30
							.   
							
						
						
							29
							.
							
						
						
							28
							.
							
						
						
							27
							.
							
						
						
							26
							 
							
						
						
							25
							 
							
						
						
							24
							 
							
						
						
							23
							 
							
						
						
							22
							.
							
						
						
							21
							 
							
						
						
							20
							 
							
						
						
							19
							 
							
						
						
							18
							 
							18¾
						
						
							17
							.
							
								
									
								
							
						
						
							16
							. 
							1617¼ 17.
						
						
							15
							 
							16¼
						
						
							14
							 
							15.¼
						
						
							13
							 
							15. 15. 15¼ 14½
						
						
							12
							 
							
						
						
							11
							 
							13. 13⅓
						
						
							10
							 
							12
						
						
							9
							 
							11
						
						
							8
							 
							11. 10
						
						
							7
							 
							9. 9¼
						
						
							6
							 
							9. 9¾ 8¾. 9. 9½
						
						
							5
							 
							8. 8
						
						
							4
							 
							7. 7.
						
						
							3
							 
							6¼. 7.
						
						
							2
							 
							5. 5½ 5½ 5½ 6
						
						
							1
							 
							4¾
						
						
							0
							 
							4¼. 4.
						
						
							1
							 
							+3. +2
						
						
							2
							 
							+2. 1½ +2.
						
						
							3
							 
							+1. 1.
						
						
							4
							 
							1¼
						
						
							5
							 
							
								−
								½
								¾
							
						
						
							6
							 
							1½
						
						
							7
							 
							
						
						
							8
							 
							3¼.
						
						
							9
							 
							
						
						
							10
							 
							
						
						
							11
							 
							
						
						
							12
							 
							
						
						
							13
							 
							
						
						
							14
							 
							
						
					
					
					
						
							Reaumur
								the 0. correctd
								mercury
							
								do metallic
							
						
						
							1820.
							 
						
						
							Jan. 21
							 
						
						
							
								−
							
							3½
							+½
						
						
							
								
									−
								
							
							+1
							+4¾.
						
						
							22.
							+1½
							+5
						
					
				